Citation Nr: 1013315	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cystic fibrosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for a disability 
manifested by fatigue.

7.  Entitlement to service connection for residuals of heat 
exposure.

8.  Entitlement to a compensable evaluation for sterility.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 
1991.

In a decision dated June 1996, the Board of Veterans' Appeals 
(Board) denied the Veteran's claim for service connection for 
a right knee disability.  By rating action dated March 2002, 
the Regional Office (RO) denied the Veteran's claim for 
service connection for cystic fibrosis.  He was notified of 
this determination and of his right to appeal by a letter 
dated later that month, but a timely appeal was not received.  
The Veteran has subsequently sought to reopen his claims for 
service connection for cystic fibrosis and a right knee 
disability.  

This matter comes to the Board on appeal from a November 2005 
rating decision of the Department of Veterans Affairs (VA) RO 
that concluded new and material evidence had not been 
submitted to reopen claims for service connection for cystic 
fibrosis and a right knee disability.  In addition, the RO 
denied service connection for hypertension, headaches, a 
psychiatric disability, a disability manifested by fatigue 
and residuals of heat exposure.  Finally, the RO confirmed 
and continued the noncompensable evaluation in effect for 
sterility.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right knee disability; service connection 
for cystic fibrosis on the merits; service connection for 
hypertension, headaches, a psychiatric disability, a 
disability manifested by fatigue and residuals of heat 
exposure; and a compensable evaluation for sterility are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An unappealed March 2002 determination denied service 
connection for cystic fibrosis.

2.  The evidence added to the record since the March 2002 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for cystic fibrosis.


CONCLUSIONS OF LAW

1.  The RO's decision of March 2002, which denied service 
connection for cystic fibrosis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the March 2002 rating 
decision is new and material, and the appellant's claim for 
service connection for cystic fibrosis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for cystic fibrosis, 
and the determination that remand for additional development 
of the claims is required, the Board finds that no further 
discussion of VCAA compliance is warranted at this time.


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for cystic fibrosis in March 2002 on the basis 
that it was a genetic condition and there was no medical 
evidence linking the condition to service. 

The evidence of record at the time of the March 2002 
determination included the service treatment records, which 
are negative for complaints or findings pertaining to cystic 
fibrosis.  On a Desert Storm/Shield out-processing check list 
completed in July 1991, the Veteran denied fevers, heat 
stroke and exhaustion.  

The Veteran was hospitalized by the VA in July 2001 and twice 
the following month.  On the July 2001 hospitalization, there 
was a history of episodes of heat exhaustion and depression.  
The Veteran presented to the hospital with volume depletion 
and electrolyte abnormalities.  Approximately two weeks 
earlier, while working on a roof, he experienced dizziness 
and disorientation, weakness, a dull headache, dry mouth and 
body cramps.  He said he had experienced similar episodes 
while in service in Panama and in Saudi Arabia, but they had 
resolved within a few days.  During the second August 2001 
hospitalization, based on laboratory findings and a clinical 
history of excessive sweating, a sweat chloride level was 
drawn and was positive.  The Veteran's blood was sent for 
analysis of the CFTR gene mutation.  The Veteran was positive 
for one copy of the cystic fibrosis mutation.  The diagnosis 
on hospital discharge was hypokalemia and contraction 
alkalosis with a questionable CFTR mutation.

The evidence added to the record includes a statement from a 
private physician, VA medical records, including the reports 
of VA examinations, a statement from the Veteran's squad 
leader in Saudi Arabia, and articles addressing cystic 
fibrosis.  

In an August 2004 statement, P. F., M.D., related he had 
followed the Veteran in the cystic fibrosis clinic.  He noted 
the Veteran had an atypical form of cystic fibrosis, as could 
be seen by the late diagnosis.  Dr. F. stated the Veteran was 
born with this problem and his clinical manifestations did 
not occur until later.  He indicated the Veteran's history 
suggests that the diagnosis should have been suspected while 
he was in service.  He noted the Veteran had two 
hospitalizations while serving in Saudi Arabia with symptoms 
of electrolyte disturbance, and volume depletion, similar to 
what had been identified on the VA admissions.  The physician 
also asserted the Veteran had multiple episodes of symptoms 
that were attributed to heat while he was in service.  He 
concluded that the Veteran had clinical manifestations of the 
disease in service, even though the diagnosis was not made 
until recently.  

The Veteran was afforded a respiratory examination by the VA 
in August 2005.  He related he was evaluated during service 
for severe sweating and cramping.  He also stated he 
experienced severe sweating.  The diagnosis was cystic 
fibrosis.  The examiner commented the heat injury was 
secondary to cystic fibrosis, which was not yet diagnosed.

Upon review of the evidence, the Board notes that cystic 
fibrosis has now been diagnosed and Dr. F. opined that the 
Veteran had clinical manifestations of the disease in 
service.  In sum, the additional evidence relates to an 
unestablished fact, that is, the possible presence of current 
disability that is related to service.  Thus, the Board will 
resolve all doubt in the Veteran's favor and find that the 
evidence is new and material sufficient to reopen the claim 
for service connection for cystic fibrosis.




ORDER

New and material evidence having been submitted, the claim 
for service connection for cystic fibrosis is reopened and to 
this extent only, the appeal is granted.


REMAND

Reopening the claim for service connection does not end the 
inquiry with respect to the claim for service connection for 
cystic fibrosis; consideration of the claim on the merits is 
needed.  However, additional development is needed before 
action can be taken on that claim, as well as the remaining 
claims on appeal.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable law and 
regulations for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2009).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  Such a 
disease, by its very nature, preexists a claimant's military 
service, and typically, entitlement to service connection 
turns on the question of whether manifestations of the 
disease in service constituted "aggravation" of the 
condition.  Id.

Essentially, the Veteran alleges that he manifested symptoms 
of cystic fibrosis during service, and that the other 
disabilities for which he seeks service connection are 
related to it.  With respect to his claim for service 
connection for a right knee disability, he also asserts he 
sustained an injury during a parachute jump in service.  He 
claims he has had knee problems since his discharge from 
service.  

During the hearing before the undersigned, in various 
statements, and when hospitalized by the VA in 2001, the 
Veteran referred to having been hospitalized while in service 
for symptoms similar to those he exhibited when cystic 
fibrosis was ultimately diagnosed in 2001.  The available 
service treatment records are negative for any such 
hospitalization.  The Board also notes that the Veteran 
denied fevers, heat stroke and exhaustion in July 1991.  The 
Veteran should be asked to advise VA of the location of his 
hospitalization in service.

With respect to the claim for an increased rating for 
sterility, the Board notes that the noncompensable evaluation 
has been assigned by analogy under Diagnostic Code 7527.  It 
is not clear that this is the most appropriate Diagnostic 
Code for this disability, as the service treatment records 
and prior VA examinations noted no genitourinary findings 
other than sterility.  Nevertheless, on his substantive 
appeal, the Veteran reported "excessive and inconsistent 
leakage."  While the Veteran did not report any such 
symptoms during his hearing before the undersigned, a VA 
examination should be scheduled to address whether the 
Veteran suffers from a genitourinary disability related to 
his sterility other than the inability to have children.  

With respect to hypertension, the Board notes that the 
Veteran's blood pressure readings in service were within 
normal limits.  On his 1991 separation examination, a blood 
pressure reading of 144/90 was noted, but then crossed out.  
Next to that number the word "manual" was written, with a 
reported blood pressure of 120 over what appears to be 68.  
Blood pressure on his December 1992 enlistment examination 
for the National Guard was 124/82.  The Veteran denied a 
history of high blood pressure on the report of medical 
history.  He also denied having frequent or severe headaches, 
frequent or painful urination, knee problems, lameness, 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  The service physical examinations in 
1991 and 1992 revealed no relevant clinical abnormalities.  
Moreover, the August 1992 VA examination revealed blood 
pressure of 126/84 and the neurological evaluation was 
normal.

In light of the above, the Board finds that a VA examination 
for hypertension is needed to determine whether the condition 
arose during service or is otherwise related to service.  
Moreover, if a favorable decision with regard to cystic 
fibrosis is rendered following the additional development, VA 
examinations addressing whether his other claimed conditions 
are caused or aggravated by that condition should be 
scheduled.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Moreover, he was not advised 
of the evidence necessary to substantiate a claim for service 
connection on a secondary basis.  Thus, corrective notice 
should be provided on remand.  
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the Veteran of the information and 
evidence needed to substantiate a claim 
for service connection on a secondary 
basis.  The notice should also advise the 
Veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, both VA and private, who have 
recently treated the Veteran for his 
claimed conditions.  After securing the 
necessary release, the RO/AMC should 
obtain these records.

3.  The RO/AMC should contact the Veteran 
and request he provide information 
concerning the hospital where he claims 
to have been treated in Saudi Arabia for 
heat-related complaints.  If the Veteran 
furnishes the requested information, the 
RO/AMC should attempt to obtain the 
records of any such treatment or 
hospitalizations.

4.  The Veteran should then be afforded a 
VA examination by a respiratory 
specialist to determine the relationship 
between his cystic fibrosis and service.  
All necessary tests should be performed.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for any opinion expressed 
should be set forth.  Following 
examination of the Veteran and review of 
the claims file the examiner should 
respond to the following questions:

a.  Based on the nature of the 
disorder, did the Veteran's cystic 
fibrosis clearly exist prior to 
service?

b.  Is the condition a congenital 
defect (i.e. structural or inherent 
abnormality or condition which is 
more or less stationary in nature) or 
is it a congenital disease or 
disorder (i.e. any deviation from or 
interruption of the normal structure 
or function of any part, organ, or 
system of the body that is manifested 
by a characteristic set of symptoms 
and signs and whose etiology, 
pathology, and prognosis may be known 
or unknown)?

c.  If the cystic fibrosis is a 
congenital defect was it subject to 
superimposed disease or injury during 
military service?

d.  If the cystic fibrosis is 
considered more consistent with a 
congenital disease or disorder, did 
the condition permanently worsen 
during service beyond normal 
progression (aggravation)?

5.  The Veteran should be afforded a 
hypertension examination to determine the 
nature of his hypertension and to obtain 
an opinion as to whether such disorder is 
related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran's current hypertension arose 
during service or is otherwise related to 
service.  The rationale for any opinion 
expressed should be set forth.  

6.  The Veteran should be afforded a VA 
urology examination to determine whether 
the Veteran's service-connected sterility 
results in any disabling genitourinary 
condition.  All necessary tests should be 
performed.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should indicate 
whether the Veteran suffers from any 
genitourinary symptoms or disability as a 
result of service-connected sterility 
(other than the inability to have 
children).  The rationale for any opinion 
expressed should be set forth.

7.  If, and only if, the development 
above results in the award of service 
connection for cystic fibrosis, the 
Veteran should be afforded appropriate VA 
examinations to determine whether his 
hypertension, headaches, psychiatric 
disorder, fatigue, and residuals of heat 
exposure are caused by or aggravated 
(permanently worsened beyond normal 
progression) by cystic fibrosis.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.

8.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


